      Case 1:20-cv-01020-MLB Document 46 Filed 10/06/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

DARIUS ALEXANDER, and
KOURTNEY FANIEL, individually,
and as the natural parent and guardian
of and on behalf of her minor children:
Z.G.(1) and Z.G.(2),

      Plaintiff,                                CIVIL ACTION

v.                                              1:20-cv-01020-MLB

CANAL INSURANCE COMPANY,
ELS, LLC, and BENJAMIN SMITH
ELS, LLC’s “HIT AND RUN” DRIVER,

     Defendants.
________________________________________________________________

           STIPULATION OF DISMISSAL WITH PREJUDICE

      COME NOW Plaintiffs and Defendants Canal Insurance Company, ELS,

 LLC and Benjamin Smith by and through their respective counsel and

 hereby stipulate that this civil action shall be dismissed with prejudice and

 with each party to pay their own attorneys' fees and costs.




                                          -3-
Case 1:20-cv-01020-MLB Document 46 Filed 10/06/20 Page 2 of 4




Respectfully submitted this 6th day of October 2020.

                         WITHERITE LAW GROUP, LLC

                         /s/ R. Sean McEvoy
                         R. Sean McEvoy
                         GEORGIA STATE BAR NUMBER 490918
                         ATTORNEY FOR PLAINTIFF

                         600 W. Peachtree Street, NW, Suite 740
                         ATLANTA, GA 30308
                         TELEPHONE: (470) 480-7540
                         FACSIMILE: (470) 480-5095
                         E-MAIL: SEAN.MCEVOY@WITHERITELAW.COM

                         O’DANIEL McDONALD, LLC

                         /s/ Clay S. O’Daniel
                         CLAY S. O’DANIEL
                         Georgia Bar No. 843070
                         Attorney for Defendants Canal Insurance
                         Company and ELS, LLC

                         9040 Roswell Road
                         Suite 210
                         Atlanta, GA 30350
                         Telephone: (404) 419-6300
                         Facsimile: (404) 419-6301 (Fax)
                         E-Mail: codaniel@odmclaw.com




                               -3-
Case 1:20-cv-01020-MLB Document 46 Filed 10/06/20 Page 3 of 4




                       AUSTIN & SPARKS, PC

                       /s/ John B. Austin
                       JOHN B. AUSTIN
                       Georgia Bar No. 028814
                       Attorney for Defendant Benjamin Smith

                       2974 Lookout Place
                       Suite 200
                       Atlanta, GA 30305
                       Telephone: (404) 869-0100
                       Facsimile: (404) 869-0200 (Fax)
                       E-Mail: JAustin@austinsparks.com




                              -3-
      Case 1:20-cv-01020-MLB Document 46 Filed 10/06/20 Page 4 of 4




CERTIFICATE OF COMPLIANCE WITH N.D.GA. LOCAL RULE 5.1B

      This is to certify that this pleading was created in Times New Roman 14-
point font in accordance with Northern District of Georgia Local Rule 5.1B.
                        CERTIFICATE OF SERVICE

      I hereby certify that on this day, I electronically filed Stipulation of
Dismissal With Prejudice with the Clerk of Court using the CM/ECF system,
which will automatically send email notification of such filing to the following
attorneys of record:
                              Clay S. O’Daniel
                         O’DANIEL McDONALD, LLC
                             9040 Roswell Road
                                 Suite 210
                             Atlanta, GA 30350

                                John B. Austin
                            AUSTIN & SPARKS, PC
                             2974 Lookout Place
                                  Suite 200
                              Atlanta, GA 30305

      I hereby certify that I have mailed by United States Postal Service the
document to the following non-CM/ECF participants: None.
      Done this this 6th day of October 2020.

                                 /s/ R. Sean McEvoy
                                 R. Sean McEvoy
                                 GEORGIA STATE BAR NUMBER 490918
                                 ATTORNEY FOR PLAINTIFFS


                                        -3-
